Citation Nr: 1242522	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  02-11 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a left knee disability. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1968 to June 1970.  Service in the Republic of Vietnam is indicated by the record. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied the Veteran's claim.  In July 2004, December 2007, April 2008, June 2010, and January 2012, the Board remanded the matter for further development which has been completed.  The case has been returned to the Board for appellate consideration.  


FINDING OF FACT

The probative evidence of record is at least in equipoise regarding whether the Veteran's left knee strain with Baker's cyst and very early osteoarthritis is related to the Veteran's active service. 


CONCLUSION OF LAW

Left knee strain with Baker's cyst and very early osteoarthritis was incurred in active service.  38 U.S.C.A. §§110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  In light of the full grant of the benefit sought on appeal, any error in providing appropriate notice or assistance would be harmless error.

Left Knee Disability

The Veteran essentially contends that he has a current left knee disability related to an in-service injury.

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012). 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3)  evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2012).

With respect to Hickson element (1), current disability, the Board notes that the evidence is unclear.  Since the Veteran filed his claim for service connection, multiple medical records reflect his complaints of left knee pain.  Additionally, in an April 2003 x-ray report showed that there was a tiny amount of fluid within the semimembranosus medial gastrocnemius bursa without evidence of a significant Baker's cyst.  A May 2003 VA x-ray report showed very minimal narrowing of the lateral compartment joint space indicating probable early joint space narrowing but without significant osteophyte formation or other changes of osteoarthritis.  A November 2004 VA examination report noted a diagnosis of bilateral knee strain with a small Baker's cyst and very early osteoarthritis.  

On the other hand, referring to the May 2003 x-ray report noted above, the May 2003 VA examiner found that x-rays of the knee were normal and provided a diagnosis of normal examination of the knee.  Additionally, most recently on VA examination in February 2012, the examiner noted that there was no left knee disability found and indicated that current x-rays showed no significant degenerative changes to the knee.  The Board notes that it specifically remanded this matter in January 2012 for an examiner to identify with specificity any currently manifested left knee disability indicated in the record since 2000.  In response to this inquiry, the February 2012 examiner noted that the Veteran complained of knee pain in 2003 and 2004 at which time he was found to have a Baker's cyst but other than that there was only a notation in January 2011 related to the structure of the knee.  The examiner noted that the Veteran indicated at that time that his knee had given out on him when walking downstairs.  The Board notes that the VA examiner did not address the other evidence of record as discussed herein showing various diagnoses.  

Based on all the evidence of record and affording the Veteran all benefit of the doubt, the Board finds that Hickson element (1) is met for the claim because he has been shown to have had diagnoses related to the left knee (left knee strain with Baker's cyst and very early osteoarthritis) during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (finding that a "current disability" requirement is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim").  

With respect to in-service disease and injury, the Veteran's service treatment records included a notation on the March 1968 service entrance examination which indicated that the Veteran had previously been diagnosed with "rheumatism of all joints - elbows, wrists, knees."  In January 1969, the Veteran was seen with complaints related to the left knee which he injured playing football.  He had an effusion and was hospitalized for 50 days beginning in March 1969 for internal derangement of the left knee.  He was returned to duty with a temporary profile in June 1969.  Additionally, at the time of the Veteran's January 1969 in-service left knee injury, military physicians noted the Veteran's report that he had actually re-injured an old knee injury for which he had previously received surgery.  Therefore, the Board finds that Hickson element (2) is therefore satisfied. 

With respect to crucial Hickson element (3), nexus, there are several opinions of record.  The May 2003 VA examination report noted that any current left knee complaints were not related to the left knee strain during service.  Likewise the November 2004 VA examination report noted that the Veteran's left knee strain was not likely due to service.  Most recently and in pertinent part, the February 2012 VA examiner noted that the Veteran's current left knee did not clearly and unmistakable exist prior to service and that his pre-existing complaint of rheumatism was clearly and unmistakably not the cause of the current left knee disability.  He further noted that the current left knee complaints were caused by the January 1969 in-service football injury, which resulted in internal derangement of the knee.  

Based on the evidence of record cited herein, the Board concludes that evidence for and against the claim for service connection for left knee disability is at least in approximate balance.  In other words, the Board finds, based on this record that the current left knee disability identified during the course of the appeal is at least as likely the result of his in-service incident as it is the result of some other factor or factors.  Notably, the February 2012 VA examiner indicated that the current left knee disability was caused by the in-service football accident.  Therefore, giving the Veteran the benefit of the doubt, the Board finds that service connection for left knee strain with early osteoarthritis is warranted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.310 (2012). 


ORDER

Service connection for left knee strain with Baker's cyst and very early osteoarthritis is granted. 



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


